CHANGE OF CONTROL EMPLOYMENT AGREEMENT

AGREEMENT, dated as of the 12th day of May, 2003 (this “Agreement”), by and
between Taubman Centers Inc., a Michigan corporation (together with its
successors, “Taubman”), Taubman Realty Group Limited Partnership, a Delaware
limited partnership (“TRG”) and Lisa A. Payne (the “Executive”).

WHEREAS, the Board of Directors of Taubman (the “Board”), has determined that it
is in the best interests of Taubman and its stockholders to assure that the
Company (as defined below) will have the continued dedication of the Executive,
notwithstanding the possibility, threat or occurrence of a Change of Control (as
defined herein). The Board believes it is imperative to diminish the inevitable
distraction of the Executive by virtue of the personal uncertainties and risks
created by a pending or threatened Change of Control and to encourage the
Executive’s full attention and dedication to the current Company and in the
event of any threatened or pending Change of Control, and to provide the
Executive with compensation and benefits arrangements upon a Change of Control
that ensure that the compensation and benefits expectations of the Executive
will be satisfied and that are competitive with those of other corporations.
Therefore, in order to accomplish these objectives, the Board has caused Taubman
to enter into this Agreement.

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

Section 1.        Certain Definitions. (a) “Effective Date” means the first date
during the Coverage Period (as defined herein) on which a Change of Control
occurs. Notwithstanding anything in this Agreement to the contrary, if a Change
of Control occurs and if the Executive’s employment with the Company is
terminated prior to the date on which the Change of Control occurs, and if it is
reasonably demonstrated by the Executive that such termination of employment (1)
was at the request of a third party that has taken steps reasonably calculated
to effect a Change of Control or (2) otherwise arose in connection with or
anticipation of a Change of Control, then “Effective Date” means the date
immediately prior to the date of such termination of employment.

(b)        “Coverage Period” means the period commencing on the date hereof and
ending on the third anniversary of the date hereof; provided, however, that,
commencing on the date one year after the date hereof, and on each annual
anniversary of such date (such date and each annual anniversary thereof, the
“Renewal Date”), unless previously terminated, the Coverage Period shall be
automatically extended so as to terminate three years from such Renewal Date,
unless, at least 60 days prior to the Renewal Date, Taubman shall give notice to
the Executive that the Coverage Period shall not be so extended.

(c)        “Affiliated Company” means any company controlled by, controlling or
under common control with Taubman.

(d)        “Change of Control” means the first to occur of any of the following
events:

(1)        The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) other than an Existing Shareholder (a “Person”)
of beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 33% or more of either (A) the

 

1

 


--------------------------------------------------------------------------------

 

then-outstanding shares of common stock of Taubman (the “Outstanding Taubman
Common Stock”) or (B) the combined voting power of the then-outstanding voting
securities of Taubman entitled to vote generally in the election of directors
(the “Outstanding Taubman Voting Securities”); provided, however, that, for
purposes of this Section 1(d), the following acquisitions shall not constitute a
Change of Control: (i) any acquisition directly from Taubman, (ii) any
acquisition by Taubman, (iii) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by Taubman or any Affiliated Company or
(iv) any acquisition by any corporation pursuant to a transaction that complies
with Sections 1(d)(3)(A), 1(d)(3)(B) and 1(d)(3)(C);

(2)        Any time at which individuals who, as of the date hereof, constitute
the Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by Taubman’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board;

(3)        Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving Taubman or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of Taubman, or the acquisition of assets or stock of another entity by
Taubman or any of its subsidiaries (each, a “Business Combination”), in each
case unless, following such Business Combination, (A) all or substantially all
of the individuals and entities that were the beneficial owners of the
Outstanding Taubman Common Stock and the Outstanding Taubman Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the then-outstanding shares of common stock and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation that, as a result of such transaction, owns Taubman or all or
substantially all of Taubman’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding Taubman Common
Stock and the Outstanding Taubman Voting Securities, as the case may be, (B) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of Taubman or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 33% or more of, respectively, the then-outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then-outstanding voting securities of such
corporation, except to the extent that such ownership existed prior to the
Business Combination, and (C) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement or of the action of the Board providing for such Business Combination;

(4)        Approval by the stockholders of Taubman of a complete liquidation or
dissolution of Taubman; or

 

2

 


--------------------------------------------------------------------------------

 

 

(5)        Termination, non-renewal, material amendment or material modification
of the Master Services Agreement between TRG and The Taubman Company LLC dated
as of November 30, 1992, as amended through the date hereof or the Corporate
Services Agreement between the Taubman and the Taubman Company LLC dated as of
November 30, 1992, as amended through the date hereof, other than any such
termination, non-renewal, amendment or modification which has been previously
approved by a majority of the Independent Directors (as defined in Taubman’s
Restated Articles of Incorporation) serving on the Incumbent Board.

 

(e)

“Company” means Taubman and the Affiliated Companies.

(f)         “Existing Shareholder” means A. Alfred Taubman or any of his issue
or any of his or their respective descendants, heirs, beneficiaries or donees or
any trust, corporation, partnership, limited liability company or other entity
if substantially all of the economic interests in such entity are held by or for
the benefit of such persons.

Section 2.        Employment Period. Taubman hereby agrees to continue, or to
cause one of the Affiliated Companies to continue, the Executive in its employ,
subject to the terms and conditions of this Agreement, for the period commencing
on the Effective Date and ending on the third anniversary of the Effective Date
(the “Employment Period”). The Employment Period shall terminate upon the
Executive’s termination of employment for any reason.

Section 3.        Terms of Employment. (a) Position and Duties. (1) During the
Employment Period, (A) the Executive’s position (including status, offices,
titles and reporting requirements), authority, duties and responsibilities shall
be at least commensurate in all material respects with the most significant of
those held, exercised and assigned at any time during the 120-day period
immediately preceding the Effective Date and (B) the Executive’s services shall
be performed at the office where the Executive was employed immediately
preceding the Effective Date or at any other location less than 35 miles from
such office.

(2)        During the Employment Period, and excluding any periods of vacation
and sick leave to which the Executive is entitled, the Executive agrees to
devote reasonable attention and time during normal business hours to the
business and affairs of the Company and, to the extent necessary to discharge
the responsibilities assigned to the Executive hereunder, to use the Executive’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the Employment Period, it shall not be a violation of
this Agreement for the Executive to (A) serve on corporate, civic or charitable
boards or committees, (B) deliver lectures, fulfill speaking engagements or
teach at educational institutions and (C) manage personal investments, so long
as such activities do not significantly interfere with the performance of the
Executive’s responsibilities as an employee of the Company in accordance with
this Agreement. It is expressly understood and agreed that, to the extent that
any such activities have been conducted by the Executive prior to the Effective
Date, the continued conduct of such activities (or the conduct of activities
similar in nature and scope thereto) subsequent to the Effective Date shall not
thereafter be deemed to interfere with the performance of the Executive’s
responsibilities to the Company.

(b)        Compensation. (1) Base Salary. During the Employment Period, the
Executive shall receive an annual base salary (the “Annual Base Salary”) at an
annual rate at least equal to 12 times the highest monthly base salary paid or
payable, including any base salary that has been earned but deferred, to the
Executive by the Company in respect of the 12-

 

3

 


--------------------------------------------------------------------------------

 

month period immediately preceding the month in which the Effective Date occurs.
The Annual Base Salary shall be paid at such intervals as the Company pays
executive salaries generally. During the Employment Period, the Annual Base
Salary shall be reviewed for increase, but not decrease, at least annually,
beginning no more than 12 months after the last salary increase awarded to the
Executive prior to the Effective Date. Any increase in the Annual Base Salary
shall not serve to limit or reduce any other obligation to the Executive under
this Agreement. The Annual Base Salary shall not be reduced after any such
increase and the term “Annual Base Salary” shall refer to the Annual Base Salary
as so increased.

(2)        Annual Bonus. In addition to the Annual Base Salary, the Executive
shall be awarded, for each fiscal year ending during the Employment Period, an
annual bonus (the “Annual Bonus”) in cash at least equal to the Executive’s
highest bonus earned under the Company’s Annual Incentive Plans, or any
comparable bonus under any predecessor or successor plan, for the last three
full fiscal years prior to the Effective Date (or for such lesser number of full
fiscal years prior to the Effective Date for which the Executive was eligible to
earn such a bonus, and annualized in the case of any bonus earned for a partial
fiscal year) (the “Recent Annual Bonus”). (If the Executive has not been
eligible to earn such a bonus for any period prior to the Effective Date, the
“Recent Annual Bonus” shall mean the Executive’s target annual bonus for the
year in which the Effective Date occurs.) Each such Annual Bonus shall be paid
no later than the end of the third month of the fiscal year next following the
fiscal year for which the Annual Bonus is awarded, unless the Executive shall
elect to defer the receipt of such Annual Bonus.

(3)        Incentive, Savings and Retirement Plans. During the Employment
Period, the Executive shall be entitled to participate in all cash incentive,
equity incentive, savings and retirement plans, practices, policies, and
programs applicable generally to other peer executives of the Company, but in no
event shall such plans, practices, policies and programs provide the Executive
with incentive opportunities (measured with respect to both regular and special
incentive opportunities, to the extent, if any, that such distinction is
applicable), savings opportunities and retirement benefit opportunities, in each
case, less favorable, in the aggregate, than the most favorable of those
provided by the Company for the Executive under such plans, practices, policies
and programs as in effect at any time during the 120-day period immediately
preceding the Effective Date or, if more favorable to the Executive, those
provided generally at any time after the Effective Date to other peer executives
of the Company. Notwithstanding any provision in any plan or award agreement to
the contrary, effective as of the Effective Date, each and every stock option,
restricted stock award, restricted stock unit award and other equity-based award
held by the Executive that is outstanding as of the Change of Control shall
immediately vest and become exercisable, and each compensation award (as defined
in the Long-Term Performance Compensation Plan (the “LTPC Plan”)) granted under
the LTPC Plan outstanding as of the Change of Control shall vest and become
immediately payable in full (along with any Premium (as defined in the LTPC
Plan) thereon, if the FFO Per Share Growth Rate (as defined in the LTPC Plan)
for the three full calendar years preceding the date of the Change of Control
equals or exceeds 10%).

(4)        Welfare Benefit Plans. During the Employment Period, the Executive
and/or the Executive’s family, as the case may be, shall be eligible for
participation in and shall receive all benefits under welfare benefit plans,
practices, policies and programs provided by the Company (including, without
limitation, medical, prescription, dental, disability, employee life, group
life, accidental death and travel accident insurance plans and programs) to the
extent ap

 

4

 


--------------------------------------------------------------------------------

 

plicable generally to other peer executives of the Company, but in no event
shall such plans, practices, policies and programs provide the Executive with
benefits that are less favorable, in the aggregate, than the most favorable of
such plans, practices, policies and programs in effect for the Executive at any
time during the 120-day period immediately preceding the Effective Date or, if
more favorable to the Executive, those provided generally at any time after the
Effective Date to other peer executives of the Company.

(5)        Expenses. During the Employment Period, the Executive shall be
entitled to receive prompt reimbursement for all reasonable expenses incurred by
the Executive in accordance with the most favorable policies, practices and
procedures of the Company in effect for the Executive at any time during the
120-day period immediately preceding the Effective Date or, if more favorable to
the Executive, as in effect generally at any time thereafter with respect to
other peer executives of the Company.

(6)        Fringe Benefits. During the Employment Period, the Executive shall be
entitled to fringe benefits, including, without limitation, tax and financial
planning services, payment of club dues, and, if applicable, use of an
automobile and payment of related expenses, in accordance with the most
favorable plans, practices, programs and policies of the Company in effect for
the Executive at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Executive, as in effect generally at
any time thereafter with respect to other peer executives of the Company.

(7)        Office and Support Staff. During the Employment Period, the Executive
shall be entitled to an office or offices of a size and with furnishings and
other appointments, and to exclusive personal secretarial and other assistance,
at least equal to the most favorable of the foregoing provided to the Executive
by the Company at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Executive, as provided generally at
any time thereafter with respect to other peer executives of the Company.

(8)        Vacation. During the Employment Period, the Executive shall be
entitled to paid vacation in accordance with the most favorable plans, policies,
programs and practices of the Company as in effect for the Executive at any time
during the 120-day period immediately preceding the Effective Date or, if more
favorable to the Executive, as in effect generally at any time thereafter with
respect to other peer executives of the Company.

Section 4.        Termination of Employment. (a) Death or Disability. The
Executive’s employment shall terminate automatically if the Executive dies
during the Employment Period. If Taubman determines in good faith that the
Disability (as defined herein) of the Executive has occurred during the
Employment Period (pursuant to the definition of “Disability”), it may give to
the Executive written notice in accordance with Section 11(b) of its intention
to terminate the Executive’s employment. In such event, the Executive’s
employment with the Company shall terminate effective on the 30th day after
receipt of such notice by the Executive (the “Disability Effective Date”),
provided that, within the 30 days after such receipt, the Executive shall not
have returned to full-time performance of the Executive’s duties. “Disability”
means the absence of the Executive from the Executive’s duties with the Company
on a full-time basis for 180 consecutive business days as a result of incapacity
due to mental or physical illness that is determined to be total and permanent
by a physician selected by the Company or its insurers and acceptable to the
Executive or the Executive’s legal representative.

 

5

 


--------------------------------------------------------------------------------

 

 

(b)        Cause. Taubman may terminate the Executive’s employment during the
Employment Period with or without Cause. “Cause” means:

(1)               the willful and continued failure of the Executive to perform
substantially the Executive’s duties (as contemplated by Section 3(a)(1)(A))
with the Company (other than any such failure resulting from incapacity due to
physical or mental illness or following the Executive’s delivery of a Notice of
Termination for Good Reason), after a written demand for substantial performance
is delivered to the Executive by the Board or the Chief Executive Officer of
Taubman that specifically identifies the manner in which the Board or the Chief
Executive Officer of Taubman believes that the Executive has not substantially
performed the Executive’s duties, or

(2)               the willful engaging by the Executive in illegal conduct or
gross misconduct that is materially and demonstrably injurious to the Company.

For purposes of this Section 4(b), no act, or failure to act, on the part of the
Executive shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the Chief Executive Officer of
Taubman or a senior officer of Taubman or based upon the advice of counsel for
the Company shall be conclusively presumed to be done, or omitted to be done, by
the Executive in good faith and in the best interests of the Company. The
cessation of employment of the Executive shall not be deemed to be for Cause
unless and until there shall have been delivered to the Executive a copy of a
resolution duly adopted by the affirmative vote of not less than three-quarters
of the entire membership of the Board (excluding the Executive, if the Executive
is a member of the Board) at a meeting of the Board called and held for such
purpose (after reasonable notice is provided to the Executive and the Executive
is given an opportunity, together with counsel for the Executive, to be heard
before the Board), finding that, in the good faith opinion of the Board, the
Executive is guilty of the conduct described in Section 4(b)(1) or 4(b)(2), and
specifying the particulars thereof in detail.

(c)        Good Reason. The Executive’s employment may be terminated by the
Executive for Good Reason or by the Executive voluntarily without Good Reason.
“Good Reason” means:

(1)               the assignment to the Executive of any duties inconsistent in
any respect with the Executive’s position (including status, offices, titles and
reporting requirements), authority, duties or responsibilities as contemplated
by Section 3(a), or any other diminution in such position, authority, duties or
responsibilities (whether or not occurring solely as a result of Taubman’s
ceasing to be a publicly traded entity), excluding for this purpose an isolated,
insubstantial and inadvertent action not taken in bad faith and that is remedied
by the Company promptly after receipt of notice thereof given by the Executive;

(2)               any failure by the Company to comply with any of the
provisions of Section 3(b), other than an isolated, insubstantial and
inadvertent failure not occurring in bad faith and that is remedied by the
Company promptly after receipt of notice thereof given by the Executive;

 

6

 


--------------------------------------------------------------------------------

 

 

(3)               the Company’s requiring the Executive (i) to be based at any
office or location other than as provided in Section 3(a)(1)(B), (ii) to be
based at a location other than the principal executive offices of the Company if
the Executive was employed at such location immediately preceding the Effective
Date, or (iii) to travel on Company business to a substantially greater extent
than required immediately prior to the Effective Date;

(4)               any purported termination by the Company of the Executive’s
employment otherwise than as expressly permitted by this Agreement; or

(5)

any failure by Taubman to comply with and satisfy Section 10(c).

For purposes of this Section 4(c), any good faith determination of Good Reason
made by the Executive shall be conclusive. Anything in this Agreement to the
contrary notwithstanding, a termination by the Executive for any reason pursuant
to a Notice of Termination given during the 90-day period immediately following
the Effective Date (a “Window Period Termination”) shall be deemed to be a
termination for Good Reason for all purposes of this Agreement. The Executive’s
mental or physical incapacity following the occurrence of an event described
above in clauses (1) through (5) shall not affect the Executive’s ability to
terminate employment for Good Reason.

(d)        Notice of Termination. Any termination by Taubman for Cause, or by
the Executive for Good Reason, shall be communicated by Notice of Termination to
the other party hereto given in accordance with Section 11(b). “Notice of
Termination” means a written notice that (1) indicates the specific termination
provision in this Agreement relied upon, (2) to the extent applicable, sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated, and (3) if the Date of Termination (as defined herein) is other than
the date of receipt of such notice, specifies the Date of Termination (which
Date of Termination shall be not more than 30 days after the giving of such
notice). The failure by the Executive or Taubman to set forth in the Notice of
Termination any fact or circumstance that contributes to a showing of Good
Reason or Cause shall not waive any right of the Executive or Taubman ,
respectively, hereunder or preclude the Executive or Taubman , respectively,
from asserting such fact or circumstance in enforcing the Executive’s or
Taubman’s respective rights hereunder.

(e)        Date of Termination. “Date of Termination” means (1) if the
Executive’s employment is terminated by Taubman for Cause, or by the Executive
for Good Reason, the date of receipt of the Notice of Termination or any later
date specified in the Notice of Termination, (which date shall not be more than
30 days after the giving of such notice), as the case may be, (2) if the
Executive’s employment is terminated by Taubman other than for Cause or
Disability, the date on which the Company notifies the Executive of such
termination, and (3) if the Executive resigns without Good Reason, the date on
which the Executive notifies the Company of such termination, and (4) if the
Executive’s employment is terminated by reason of death or Disability, the date
of death of the Executive or the Disability Effective Date, as the case may be.

Section 5.        Obligations of the Company upon Termination. (a) Good Reason;
Other Than for Cause, Death or Disability. If, during the Employment Period,
Taubman terminates the Executive’s employment other than for Cause or Disability
or the Executive terminates employment for Good Reason:

 

7

 


--------------------------------------------------------------------------------

 

 

(1)               Taubman shall pay, or shall cause one of the Affiliated
Company to pay, to the Executive, in a lump sum in cash within 30 days after the
Date of Termination, the aggregate of the following amounts:

(A)              the sum of (i) the Executive’s Annual Base Salary through the
Date of Termination to the extent not theretofore paid; (ii) the Executive’s
business expenses that are reimbursable pursuant to Section 3(b)(5) but have not
been reimbursed by the Company as of the Date of Termination; (iii) the
Executive’s Annual Bonus for the fiscal year immediately preceding the fiscal
year in which the Date of Termination occurs if such bonus has been determined
but not paid as of the Date of Termination; (iv) the product of (x) the higher
of (I) the Recent Annual Bonus and (II) the Annual Bonus paid or payable,
including any bonus or portion thereof that has been earned but deferred (and
annualized for any fiscal year consisting of less than 12 full months or during
which the Executive was employed for less than 12 full months), for the most
recently completed fiscal year during the Employment Period, if any (such higher
amount, the “Highest Annual Bonus”) and (y) a fraction, the numerator of which
is the number of days in the current fiscal year through the Date of Termination
and the denominator of which is 365; and (v) any compensation previously
deferred by the Executive (together with any accrued interest or earnings
thereon) and any accrued vacation pay, in each case, to the extent not
theretofore paid (the sum of the amounts described in subclauses (i), (ii),
(iii), (iv) and (v), the “Accrued Obligations”);

(B)              (i) in the case of a Window Period Termination, the amount
equal to the product of (x) two and (y) the sum of (I) the Executive’s Annual
Base Salary and (II) the Executive’s target bonus under the Senior Short Term
Incentive Plan or any successor plan for the year in which the Date of
Termination occurs, and (ii) in all other cases, the amount equal to the product
of (x) two and a half, and (y) the sum of (I) the Executive’s Annual Base Salary
and (II) the Highest Annual Bonus; and

(2)               other than in the event of a Window Period Termination, for 30
months after the Executive’s Date of Termination, or such longer period as may
be provided by the terms of the appropriate plan, program, practice or policy,
the Company shall continue benefits to the Executive and/or the Executive’s
family at least equal to those that would have been provided to them in
accordance with the plans, programs, practices and policies described in Section
3(b)(4) and Section 3(b)(6) if the Executive’s employment had not been
terminated or, if more favorable to the Executive, as in effect generally at any
time thereafter with respect to other peer executives of the Company and their
families; provided, however, that, if the Executive becomes reemployed with
another employer and is eligible to receive such benefits under another employer
provided plan, the medical and other welfare benefits described herein shall
terminate. For purposes of determining eligibility (but not the time of
commencement of benefits) of the Executive for retiree benefits pursuant to such
plans, practices, programs and policies, the Executive shall be considered to
have remained employed until three years after the Date of Termination and to
have retired on the last day of such period;

 

8

 


--------------------------------------------------------------------------------

 

 

(3)               other than in the event of a Window Period Termination,
Taubman shall provide, or shall cause one of the Affiliated Companies to
provide, the Executive with outplacement benefits through the services of an
independent outplacement consulting firm selected by Taubman during the 12-month
period following the Date of Termination; and

(4)               to the extent not theretofore paid or provided, Taubman shall
timely pay or provide, or shall cause one of the Affiliated Companies to timely
pay or provide, to the Executive any Other Benefits (as defined in Section 6).

(b)        Death. If the Executive’s employment is terminated by reason of the
Executive’s death during the Employment Period, Taubman shall provide, or shall
cause one of the Affiliated Companies to provide, the Executive’s estate or
beneficiaries with the Accrued Obligations and the timely payment or delivery of
the Other Benefits, and shall have no other severance obligations under this
Agreement. The Accrued Obligations shall be paid to the Executive’s estate or
beneficiary, as applicable, in a lump sum in cash within 30 days of the Date of
Termination. With respect to the provision of the Other Benefits, the term
“Other Benefits” as utilized in this Section 5(b) shall include, without
limitation, and the Executive’s estate and/or beneficiaries shall be entitled to
receive, benefits at least equal to the most favorable benefits provided by the
Company to the estates and beneficiaries of peer executives of the Company under
such plans, programs, practices and policies relating to death benefits, if any,
as in effect with respect to other peer executives and their beneficiaries at
any time during the 120-day period immediately preceding the Effective Date or,
if more favorable to the Executive’s estate and/or the Executive’s
beneficiaries, as in effect on the date of the Executive’s death with respect to
other peer executives of the Company and their beneficiaries.

(c)        Disability. If the Executive’s employment is terminated by Taubman by
reason of the Executive’s Disability during the Employment Period, Taubman shall
provide, or shall cause one of the Affiliated Companies to provide, the
Executive with the Accrued Obligations and the timely payment or delivery of the
Other Benefits, and shall have no other severance obligations under this
Agreement. The Accrued Obligations shall be paid to the Executive in a lump sum
in cash within 30 days of the Date of Termination. With respect to the provision
of the Other Benefits, the term “Other Benefits” as utilized in this Section
6(c) shall include, and the Executive shall be entitled after the Disability
Effective Date to receive, disability and other benefits at least equal to the
most favorable of those generally provided by the Company to disabled executives
and/or their families in accordance with such plans, programs, practices and
policies relating to disability, if any, as in effect generally with respect to
other peer executives and their families at any time during the 120-day period
immediately preceding the Effective Date or, if more favorable to the Executive
and/or the Executive’s family, as in effect at any time thereafter generally
with respect to other peer executives of the Company and their families.

(d)        Cause; Other Than for Good Reason. If the Executive’s employment is
terminated by Taubman for Cause during the Employment Period, Taubman shall
provide to the Executive, or shall cause one of the Affiliated Companies to
provide to Executive, (1) the Executive’s Annual Base Salary through the Date of
Termination, (2) the amount of any compensation previously deferred by the
Executive, and (3) the Other Benefits, in each case, to the extent theretofore
unpaid, and shall have no other severance obligations under this Agreement. If
the Executive voluntarily terminates employment during the Employment Period,
excluding

 

9

 


--------------------------------------------------------------------------------

 

a termination for Good Reason, Taubman shall provide to the Executive, or shall
cause one of the Affiliated Companies to provide to the Executive, the Accrued
Obligations and the timely payment or delivery of the Other Benefits, and shall
have no other severance obligations under this Agreement. In such case, all the
Accrued Obligations shall be paid to the Executive in a lump sum in cash within
30 days of the Date of Termination.

Section 6.        Non-exclusivity of Rights. Nothing in this Agreement shall
prevent or limit the Executive’s continuing or future participation in any plan,
program, policy or practice provided by the Company and for which the Executive
may qualify, nor, subject to Section 11(f), shall anything herein limit or
otherwise affect such rights as the Executive may have under any other contract
or agreement with the Company. Amounts that are vested benefits or that the
Executive is otherwise entitled to receive under any plan, policy, practice or
program of or any other contract or agreement with Taubman or any of the
Affiliated Companies at or subsequent to the Date of Termination (“Other
Benefits”) shall be payable in accordance with such plan, policy, practice or
program or contract or agreement, except as explicitly modified by this
Agreement. Notwithstanding the foregoing, if the Executive receives payments and
benefits pursuant to Section 5(a) of this Agreement, the Executive shall not be
entitled to any severance pay or benefits under any severance plan, program or
policy of the Company, unless otherwise specifically provided therein in a
specific reference to this Agreement.

Section 7.        Full Settlement. Taubman’s obligation to make or cause one of
the Affiliated Companies to make the payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense, or other claim, right or action that
the Company may have against the Executive or others. In no event shall the
Executive be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to the Executive under any of the
provisions of this Agreement, and such amounts shall not be reduced whether or
not the Executive obtains other employment. Taubman shall pay, or cause one of
the Affiliated Companies to pay, as incurred (within 15 days following Taubman’s
receipt of an invoice from the Executive), to the full extent permitted by law,
all legal fees and expenses that the Executive may reasonably incur as a result
of any contest (regardless of the outcome thereof) by Taubman, any of the
Affiliated Companies, the Executive or others of the validity or enforceability
of, or liability under, any provision of this Agreement or any guarantee of
performance thereof (including as a result of any contest by the Executive about
the amount of any payment pursuant to this Agreement), plus, in each case,
interest on any delayed payment at the applicable federal rate provided for in
Section 7872(f)(2)(A) of the Internal Revenue Code of 1986, as amended (the
“Code”).

Section 8.

Reduction of Payments.

(a)        For purposes of this Section 8: (i) a “Payment” shall mean any
payment or distribution in the nature of compensation to or for the benefit of
the Executive, whether paid or payable pursuant to this Agreement or otherwise;
(ii) “Separation Payment” shall mean a Payment paid or payable pursuant to this
Agreement (disregarding this Section); (iii) “Present Value” shall mean such
value determined in accordance with Sections 280G(b)(2)(A)(ii) and 280G(d)(4) of
the Code; and (iv) “Reduced Amount” shall mean an amount expressed in Present
Value that maximizes the aggregate Present Value of Separation Payments without
causing any Payment to be nondeductible because of Section 280G of the Code.

 

10

 


--------------------------------------------------------------------------------

 

 

(b)        Taubman shall select, in its discretion, a nationally recognized
accounting firm (the “Accounting Firm”) to make the determinations contemplated
by this Section 4(g). Anything in the Plan to the contrary notwithstanding, in
the event that the Accounting Firm determines that receipt of all Payments would
subject the Participant to tax under Section 4999 of the Code, the aggregate
Separation Payments shall be reduced (but not below zero) to meet the definition
of Reduced Amount.

(c)        If the Accounting Firm determines that aggregate Separation Payments
should be reduced to the Reduced Amount, Taubman shall promptly give the
Executive notice to that effect and a copy of the detailed calculation thereof,
and the Executive may then elect, in his or her sole discretion, which and how
much of the Separation Payments shall be eliminated or reduced (as long as after
such election the Present Value of the aggregate Separation Payments equals the
Reduced Amount), and shall advise Taubman in writing of his or her election
within ten days of his or her receipt of notice. If no such election is made by
the Executive within such ten-day period, Taubman may elect which of such
Separation Payments shall be eliminated or reduced (as long as after such
election the Present Value of the aggregate Separation Payments equals the
Reduced Amount) and shall notify the Executive promptly of such election. All
determinations made by the Accounting Firm under this Section shall be binding
upon Taubman and the Affiliated Companies and the Executive and shall be made
within 60 days of a termination of employment of the Executive. As promptly as
practicable following such determination, Taubman shall pay or distribute, or
shall cause one of the Affiliated Companies to pay or distribute, to or for the
benefit of the Executive such Separation Payments as are then due to the
Executive under this Agreement, and shall promptly pay or distribute, or cause
to be paid or distributed, to or for the benefit of the Executive in the future
such Separation Payments as become due to the Executive under this Agreement.

(d)        As a result of the uncertainty in the application of Section 4999 of
the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that amounts will have been paid or distributed to or
for the benefit of the Executive pursuant to this Agreement which should not
have been so paid or distributed (“Overpayment”) or that additional amounts
which will have not been paid or distributed to or for the benefit of the
Executive pursuant to this Agreement could have been so paid or distributed
(“Underpayment”), in each case, consistent with the calculation of the Reduced
Amount hereunder. In the event that the Accounting Firm, based upon the
assertion of a deficiency by the Internal Revenue Service against Taubman or any
of the Affiliated Companies or the Executive which the Accounting Firm believes
has a high probability of success determines that an Overpayment has been made,
any such Overpayment paid or distributed to or for the benefit of the Executive
shall be repaid by the Executive; provided, however, that no such payment shall
be made by the Executive if and to the extent such payment would neither reduce
the amount on which the Executive is subject to tax under Section 1 and Section
4999 of the Code or generate a refund of such taxes. In the event that the
Accounting Firm, based upon controlling precedent or substantial authority,
determines that an Underpayment has occurred, any such Underpayment shall be
promptly paid to or for the benefit of the Executive together with interest at
the applicable federal rate provided for in Section 7872(f)(2) of the Code.

(e)                    All fees and expenses of the Accounting Firm in
implementing the provisions of this Section 8 shall be borne by the Company.

 

11

 


--------------------------------------------------------------------------------

 

 

Section 9.        Confidential Information. The Executive shall hold in a
fiduciary capacity for the benefit of the Company all secret or confidential
information, knowledge or data relating to Taubman or any of the Affiliated
Companies, and their respective businesses, which information, knowledge or data
shall have been obtained by the Executive during the Executive’s employment by
the Company and which information, knowledge or data shall not be or become
public knowledge (other than by acts by the Executive or representatives of the
Executive in violation of this Agreement). After termination of the Executive’s
employment with the Company, the Executive shall not, without the prior written
consent of Taubman or as may otherwise be required by law or legal process,
communicate or divulge any such information, knowledge or data to anyone other
than the Company and those persons designated by the Company. In no event shall
an asserted violation of the provisions of this Section 9 constitute a basis for
deferring or withholding any amounts otherwise payable to the Executive under
this Agreement.

Section 10.      Successors. (a) This Agreement is personal to the Executive,
and, without the prior written consent of Taubman, shall not be assignable by
the Executive other than by will or the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
legal representatives.

(b)        This Agreement shall inure to the benefit of and be binding upon
Taubman and its successors and assigns. Except as provided in Section 10(c),
without the prior written consent of the Executive this Agreement shall not be
assignable by Taubman.

(c)        Each of Taubman and TRG will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of its business and/or assets to assume expressly and agree to
perform this Agreement in the same manner and to the same extent that it would
be required to perform it if no such succession had taken place. “Taubman” means
Taubman as hereinbefore defined and any successor to its business and/or assets
as aforesaid that assumes and agrees to perform this Agreement by operation of
law or otherwise. “TRG” means TRG as hereinbefore defined and any successor to
its business and/or assets as aforesaid that assumes and agrees to perform this
Agreement by operation of law or otherwise.

Section 11.      Miscellaneous. (a) This Agreement shall be governed by and
construed in accordance with the laws of the State of Michigan, without
reference to principles of conflict of laws. The captions of this Agreement are
not part of the provisions hereof and shall have no force or effect. This
Agreement may not be amended or modified other than by a written agreement
executed by the parties hereto or their respective successors and legal
representatives.

(b)        All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

 

12

 


--------------------------------------------------------------------------------

 

 

if to the Executive:

 

At the most recent address on file at the Company.

 

if to Taubman:

Taubman Centers, Inc.

200 East Long Lake Road

Suite 300

Bloomfield Hills, Michigan 48304

Attention: General Counsel

 

if to TRG:

Taubman Realty Group Limited Partnership

200 East Long Lake Road

Suite 300

Bloomfield Hills, Michigan 48304

Attention: General Counsel

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

(c)        The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement.

(d)        Taubman may withhold or cause to be withheld from any amounts payable
under this Agreement such United States federal, state or local or foreign taxes
as shall be required to be withheld pursuant to any applicable law or
regulation.

(e)        The Executive’s or Taubman’s failure to insist upon strict compliance
with any provision of this Agreement or the failure to assert any right the
Executive or Taubman may have hereunder, including, without limitation, the
right of the Executive to terminate employment for Good Reason pursuant to
Sections 4(c)(1) through 4(c)(5), shall not be deemed to be a waiver of such
provision or right or any other provision or right of this Agreement.

(f)         The Executive, Taubman and TRG acknowledge that, except as may
otherwise be provided under any other written agreement between the Executive
and Taubman or any of the Affiliated Companies, the employment of the Executive
by the Company is “at will” and, subject to Section 1(a), prior to the Effective
Date, the Executive’s employment may be terminated by either the Executive or
the Company at any time prior to the Effective Date, in which case the Executive
shall have no further rights under this Agreement. From and after the Effective
Date, except as specifically provided herein, this Agreement shall supersede any
other agreement between the parties with respect to the subject matter hereof
including without limitation the Employment Agreement between The Taubman
Company Limited Partnership, a Michigan Limited Partnership, and the Executive
dated as of January 3, 1997.

 

13

 


--------------------------------------------------------------------------------

 

 

Section 12.      Guarantee. TRG hereby irrevocably, absolutely and
unconditionally guarantees the payment of all compensation and benefits (the
“Benefits”) that Taubman is obligated to provide or cause to be provided to the
Executive under this Agreement. This is a guarantee of payment and not a
collection, and is the primary obligation of TRG, and the Executive may enforce
this guarantee against TRG without any prior enforcement of the obligation to
make the Benefits against Taubman.

 



 

14

 


--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from the Board, Taubman and TRG have each caused
these presents to be executed in its name on its behalf, all as of the day and
year first above written.

 

/s/ Lisa A. Payne

LISA PAYNE

 

 

/s/ Robert S. Taubman

TAUBMAN CENTERS INC.

 

 

As guarantor of Taubman Centers Inc.:

/s/ Robert S. Taubman

TAUBMAN REALTY GROUP LIMITED

PARTNERSHIP

 

 

15

 

 

 